Title: From George Washington to Antoine-Jean-Louis Le Bègue de Presle Duportail, 10 May 1783
From: Washington, George
To: Duportail, Antoine-Jean-Louis Le Bègue de Presle


                  
                     Sir
                     Head Quarters 10th May 1783
                  
                  I have been favored with your Letter of the 29th of April—By your Letter of the 16th I certainly understood the Officers of your Department to be included with yourself.
                  You have anticipated my Wishes, in having, as you mention, communicated your Sentiments on a peace Establishment, so far as relates to your Department, to a Committee of Congress—As you promise to send me a Copy of it, I shall be gratified by a Sight of your Ideas on the Subject.
                  As you mention it to be very inconvenient for you to come to Camp—I do not at present recollect any thing of Importance enough to render your attendance here necessary—I am &c.
                  
               